Citation Nr: 0729972	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of chest 
excision, left pectoralis muscle.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of  right 
knee injury.

4.  Entitlement to service connection for a chronic back 
disorder.

5.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1980 to November 
1985; from December 1990 to March 31, 1991; and numerous 
periods of ACDUTRA since then to include from November 26, 
2001, when he is shown to have been temporarily off duty 
following injuries while a line of duty (LOD) determination 
was made from September 11-21, 2002.  His return to ACDUTRA 
in that instance was reportedly September 21, 2002; his 
release date for that period of ADCUTRA is unknown.  
Furthermore, subsequent ACDUTRA periods, as will be discussed 
in pertinent part in the remand section of this decision, are 
uncertified and remain unclear.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Issues ## 2-5 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required by the 
appellant.


FINDINGS OF FACT

1.  In service in late 1981-early 1982, the veteran had 
chest pain and was determined to have a lump, and a torn or 
aberrant muscle segment in the left chest wall which was 
excised; the surgery left a scar which was initially 
described as tender and keloid.

2.  The veteran's left chest wall scar, noted on the 
separation examination and on post-service VA examination, is 
a result of the in-service surgical procedure.  


CONCLUSION OF LAW

The veteran's left chest scar, residual of his in-service 
pectoralis muscle surgery, is of service origin.  38 U.S.C.A. 
§§ 1110, 5103 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision with regard to issue #1 
only, there is no need for analysis of the RO's compliance 
with the VCAA, its implementing regulations, or subsequent 
judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

It is also noted that, in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
There have been more recent judicial refinements of those 
principles, e.g., in a recent decision of the Federal Circuit 
Court, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed Cir. 
2006), lay evidence presented by the veteran concerning his 
continuity of symptoms after service was held to be credible 
and ultimately competent, regardless of the lack of 
contemporaneous corroborative medical evidence.  See also 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

The veteran's service medical records reflect that, in 1981, 
he began to complain on repeated occasions of chest pain and 
a pulling sensation in his left chest, and then a bulge or 
"knot".  He was hospitalized in February 1981 and diagnosed 
as having an aberrant muscle segment in the left chest wall.  
He had surgical excision of the lesion and repair of the 
chest muscle.  He continued to have some pain in the surgical 
area.  A notation was that the scar appeared keloid in 
nature.  On the separation examination, the left chest wall 
scar was noted.

On VA examination in November 2003, his history was noted.  
He said that he now had a little soreness when doing pushups 
or lifting heavy objects.  He also got some swelling about 
the scar borders.  The pertinent diagnosis was residuals, 
excision of mass from left pectoralis major (in service).  

Based on the relative equipoise of the evidence, and 
resolving reasonable doubt in favor of the veteran, service 
connection for scar residuals of excision, left pectoralis 
muscle, is warranted.

ORDER

Service connection for scar, residuals of left chest wall 
muscle excision, is granted.



REMAND

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 
& Supp. 2007).

The veteran had active service from May 1980 to November 
1985; from December 1990 to March 31, 1991; and numerous 
periods of ACDUTRA since then to include from November 26, 
2001, when he is shown to have been temporarily off duty 
following injuries, while a line of duty (LOD) determination 
was made from September 11-21, 2002.  His return to ACDUTRA 
in that instance was reportedly September 21, 2002, but his 
release date for that period of ADCUTRA, and re-entrance onto 
subsequent periods of ACDUTRA are currently uncertified, and 
remain unclear.

Service records clearly establish that while he was on active 
duty, he had experienced problems with various joints, and 
some noted trauma.  He has claimed additional trauma as well 
involving his ankles, knees, hips, and back.  

The veteran was an infantryman and earned the Parachute 
Badge, reflecting at least five jumps.  He has reported on a 
VA clinical evaluation that he underwent 80 jumps during his 
tour of service in the 1980's, and that is certainly 
possible.  He has also indicated that he had numerous jumping 
related injuries of one level or another.

It is noted that he was recalled for Desert Shield/Desert 
Storm, and his service release document for that period 
specifically excluded any certification of ACDUTRA performed 
before the Persian Gulf War period.  Limited medical records 
are available.  

A report of an evaluation undertaken in July 2002 shows his 
overall "functional capacities", his assessments of which 
were concurred in by the examining physician.  These included 
carrying, walking, lifting, running, etc.  He was noted to 
have a history of swollen joints and knee trouble, and had 
used corrective devices, but was currently in good health.  
On the follow-up examination undertaken in July 2002, he 
reported having swelling of his knee with continuous sharp 
pains, but said he had not seen a doctor; but had treated it 
at home with Ben Gay, Aleve, and a knee brace.  He said these 
symptoms had started in about 1999 while he was in airborne 
status on active duty.  He was medically cleared for military 
school preparation and active duty.

Also of record is an LOD along with associated documentation 
relating to injuries to his back, both knees, and at least 
one hip in September 1992 when he was on ACDUTRA.  At that 
time, the LOD determination generally found that the injuries 
had pre-dated that period of ACDUTRA, but had been aggravated 
therein.  

The collateral question which was not ascertained was whether 
any so-called "pre-existing problems" were due to his 
purported injuries while on active duty. 

In addition, it appears that the veteran has had other 
periods of ACDUTRA during which he experienced injuries.  For 
instance, at least one LOD action is mentioned as pending on 
a DA Form 4856 dated in May 3, 2003, with regard to pending 
medical appointments at either the 94th General Hospital 
(Seagoville) or alternatively, at Ft. Hood.  Reports 
therefrom are not in the file.

The veteran has provided numerous personal copies of 
pertinent ACDUTRA documents, and the Board is most 
appreciative of his cooperation and forthrightness.  However, 
there are still large segments, including certified dates, 
which are absent.  These would be helpful, including 
documents to which he may not yet have had access as part of 
his official records.

Finally, there are some recent VA medical opinions in the 
file, most of which appear to assume that the pre-existing 
problems (which were held in the LOD findings to have been 
aggravated while on ACDUTRA) were by definition unrelated to 
active service, or that the ACDUTRA aggravation in 2002 was 
already determined but somehow not pertinent.  This is 
inaccurate in both instances.  Moreover, both conclusions 
appear to miss the point of the request for the opinions, and 
are thus unhelpful in resolving the pending appellate issues 
with regard to multiple orthopedic complaints.  

According to recent VA clinical reports from April 2005, the 
veteran's right hip pain became significant during pushups 
while on ACDUTRA in 2004, and he had been seen by military 
physicians in LA and (Navy) TX.   His left hip then began to 
bother him, and eventually he was given specialized testing 
which confirmed bilateral hip sclerosis, an irregularity in 
the right femoral neck, and avcascular necrosis, right 
greater than left.  He eventually underwent hip replacements.  

A private caregiver noted in February 2006 that he had an 
injury while working, with lumbar strain with right lower 
extremity radiculitis as well as avascular necrosis and 
bilateral arthralgia of his hips.  There is nothing to 
indicate whether the injury was incurred while he was working 
at his civilian or military job.  

Alao, it is unclear whether the veteran has degenerative 
changes in his back or either knee, but he alleges that this 
has been demonstrated.  VA orthopedic evaluation in February 
2006 indicated that X-rays of the hips showed degeneration. 

Given the evidence described above, and in order to afford 
the veteran the benefit of all available data, the Board 
finds that additional development is necessary.  It is 
unfortunate that this requires more delay in processing his 
case, but ultimately, the development may well be to his 
benefit, and such a delay will in no way prejudice the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  He 
should be asked to 
provide any 
additional 
information he may 
be able to locate 
with regard to his 
ACDUTRA status since 
1991, and medical 
reports from 
military or civilian 
caregivers, 
including employers, 
etc., which relate 
to his various 
orthopedic problems, 
and VA should assist 
him in obtaining 
them.

2.  The service 
department should be 
asked to 

      a. certify each 
and every one of the 
veteran's periods of 
ACDUTRA and 
INACDUTRA, with 
beginning and ending 
dates, and 
      b. provide all 
medical 
documentation 
associated therewith 
including from 1991 
to date.  

      c. His 201 
(personnel) file 
should also be 
acquired, as well as 
any additional 
active duty medical 
records.  
      
      The extent to 
which a search is 
made for such 
records under (a), 
(b) and (c) above 
should be annotated 
in the file.

3.  The veteran 
should then be 
scheduled for an 
orthopedic 
examination by a 
physician who has 
not previously 
evaluated him, to 
determine the 
following:

      (a) what is the 
appropriate 
diagnosis for each 
and all of the 
veteran's bilateral 
hip and knee, and 
back disabilities; 

      (b) when did 
these disabilities 
arise and by what 
evidence is that 
determinable; 

      (c) were any of 
the disabilities of 
the hips, knees, and 
back caused or in 
any way impacted by 
service including 
in-service trauma 
(whether on active 
duty or ACDUTRA) as 
a result of multiple 
parachute jumps and 
other injuries; 
      
      (d) is it at 
least as likely as 
not (i.e., to at 
least 50-50 degree 
of probability) that 
any bilateral hips, 
knees and/or back 
disabilities are due 
to an association 
with service, or is 
such an etiological 
relationship 
unlikely (i.e., less 
than a 50-50 degree 
of probability).  
      
      (e) Note:  The 
term "at least as 
likely as not" does 
not mean merely 
within the realm of 
medical possibility, 
but rather that the 
weight of medical 
evidence both for 
and against a 
conclusion is so 
evenly divided that 
it is as medically 
sound to find in 
favor of causation 
as it is to find 
against it.

4.  The case should 
then be reviewed, 
and if the decision 
remains 
unsatisfactory, an 
SSOC should be 
issued, and the 
veteran and his 
representative 
should be given a 
reasonable 
opportunity to 
respond.  The case 
should then be 
retuned to the Board 
for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


